Citation Nr: 1402615	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-13 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant's representative


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's representative testified on his behalf at a November 2010 Videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record. 

This matter was last before the Board in January 2013 at which time it was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2012 the Board remanded this matter to have the Agency of Original Jurisdiction (AOJ) obtain the specific clinical findings from VA audiological evaluations, such as the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition tests were measured using the Maryland CNC test from VA audiologic testing done on January 31, 2002, September 29, 2008, and February 5, 2009.  The Board directed this development in order to obtain the audiometrics obtained at these times, because the available records did not contain the audiometrics/audiograms, which are relevant to the Veteran's claim. 

Following that Remand, the AOJ associated VA audiologic records dated January 31, 2002, September 29, 2008, and February 5, 2009, which were already associated with the claims file, but did not obtain the audiometrics associated with several of these records.  Accordingly, in light of Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders"), the Board again remanded the matter in January 2013.

Following the Board's January 2013 remand, the AOJ was able to obtain the audiometrics dated September 29, 2008, and had a VA audiologist review them to determine whether they met the criteria set out by VA in evaluating hearing loss.  See 38 C.F.R. § 4.85 (2013) (requiring that an examination for hearing impairment for VA purposes be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and puretone audiometry test).  However, the AOJ did not obtain the audiometrics dated January 31, 2002, and February 5, 2009, and there is no indication that these audiometrics are not within the custody of VA.  See 38 C.F.R. § 3.159(c)(2).  Notably, the January 31, 2002, VA audiology consult note documents that an "[a]udiogram is available for review.  Please call ext. 7553."  

Unfortunately, the matter must once again be remanded to ensure compliance with the Board's prior remand directives.  Stegall, supra.  Upon remand, the AOJ must attempt to obtain the audiometrics dated January 31, 2002, and February 5, 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the specific clinical findings from VA audiological evaluations, including the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, and whether the Veteran's speech recognition tests were measured using the Maryland CNC test (audiometrics/audiograms) from the tests that occurred on January 31, 2002, and February 5, 2009.

See VA treatment records with those dates.  [Note: it may be necessary to contact the VA medical facility directly to obtain copies of the test results.]

If, after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claim of entitlement to an initial evaluation for bilateral hearing loss disability.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


